Citation Nr: 1449523	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  11-30 654	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut

THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a psychiatric disorder to include as secondary to service-connected disability. 

3.  Entitlement to a rating higher than 10 percent for lumbosacral strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

G. Slovick, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1969 to April 1972.   

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating a decision in May 2010 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an unappealed rating decision in February 2013, the RO denied the claim of service connection for thoracolumbar and lumbar degenerative disc disease and neurofibromatosis. 

In April 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In February 2014 the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim of service connection for a psychiatric disorder to include secondary service connection is REMANDED to an Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In May 2014, prior to the promulgation of a decision by the Board, in writing the Veteran withdraw his appeal on the claim of service connection for sleep apnea.





2.  Before January 7, 2012, lumbosacral strain was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 without muscle spasms or guarding severe enough to result in abnormal gait or spinal contour; there was no evidence of objective neurological abnormality due to lumbosacral strain; and no evidence of incapacitating episodes having a total duration of at least two weeks, but less than four weeks during the past 12 months due to lumbosacral strain.

3.  From January 7, 2012, lumbosacral strain is manifested by forward flexion to not greater than 60 degrees; there was no evidence of objective neurological abnormality due to lumbosacral strain; and no evidence of incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months due to lumbosacral strain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal on the claim of service connection for sleep apnea have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Before January 7, 2012, the criteria for a rating higher than 10 percent for lumbosacral strain had not been met; from January 7, 2012, the criteria for a 20 percent rating for lumbosacral strain have been met; from January 7, 2012, the criteria for a rating higher than 20 percent for lumbosacral strain have not been met 38 U.S.C.A. § 1155; 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242 (2013).







Withdrawal of Substantive Appeal

In November 2011, the Veteran perfected an appeal to the Board of the claim of service connection for sleep apnea.  In May 2014, in writing, the Veteran withdrew the appeal of the claim of service connection for sleep apnea. 

A Veteran may withdraw a substantive appeal before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran's writing constitutes a withdrawal of the appeal on the claim of service connection for sleep apnea.  As the appeal of the claim is withdrawn, the Board no longer has appellate jurisdiction.  38 U.S.C.A. § 7105.

The Claim for Increase 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 






The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the pre-adjudication VCAA notice by letters in June 2009 and in July 2009.  As for the content and the timing of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment). 






Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, VA records, and private medical records.

The Veteran was afforded VA examinations in June 2009, in January 2012, and in February 2012.  Although the Veteran has challenged the adequacy of the examinations, as the VA examinations were based on the Veteran's history and on the clinical findings, considering the Veteran's symptomatology, and as the disability is described in sufficient detail so that the Board decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim for increase, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 



VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

If there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Factors for Rating a Disability of the Musculoskeletal System

Rating factors for a disability of the musculoskeletal system included functional loss. A disability of the musculoskeletal system is primarily the inability due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. 

The functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 07 (1995). 

Factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 



Criteria for Rating a Disability of the Lumbosacral Spine

A disability of the lumbosacral spine is rated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation. 

Under the General Rating Formula, the criteria for a 10 percent rating are forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

The criteria for a 20 percent rating are forward flexion of the thoracolumbar spine to 30 degrees, but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis.

The criteria for a 40 percent rating are forward flexion of the thoracolumbar spine to 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.

For the purpose of VA compensation, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  [90+30+30+30+30+30 = 240].  General Rating Formula: Note (2).  

Under the General Rating Formula, any associated objective neurologic abnormalities are evaluated separately under an appropriate Diagnostic Code.  General Rating Formula: Note (1).


Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for a 20 percent rating are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  The criteria for a 40 percent rating are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. 

An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Note 1, following the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Evidence 

On VA examination in June 2009, on range of motion testing: flexion was to 70 degrees, extension was to 15 degrees, lateral flexion, left and right, was to 15 degrees, left lateral rotation was to 15 degrees and right lateral rotation was to 20 degrees.  [70+15+15+15+15+20 = 150].  There was pain with motion and no additional limitation on repetitive testing.  There was no finding of muscle spasms or guarding severe enough to cause abnormal gait or spinal contour.  There was no ankylosis.  

On VA examination on January 7, 2012, the Veteran did not describe flare-ups.  On range of motion testing: flexion was to 60 degrees, extension was to 0 degrees, lateral flexion, left and right, was to 20 degrees, and lateral rotation, left and right, was to 20 degrees.  [60+0+20+20+20+20 = 140].  Repetitive use testing demonstrated no additional limitation.  It was noted that functional impairment included less movement, weakened movement, pain on movement, disturbance of locomotion and interference with sitting, standing and or weight bearing.  There was no guarding or muscle spasm of the thoracolumbar spine.  The Veteran was shown to have full muscle strength.  



The Veteran did not have intervertebral disc syndrome.  It was noted that the Veteran was delivered a cane several months previously, which he used for a leg and back condition.  

The VA examiner found that the Veteran's body habitus limited the Veteran's range of motion.  It was noted that the Veteran retired in October 2009 from US Postal Service.  The Veteran stated that his back condition interfered with his ability to maximally perform his work duties.

On VA examination in November 2012, the Veteran complained of constant pain, which was worse with damp weather and increased activity, and incapacitating events, which required two to three days of bed rest.  It was noted that the Veteran was independent in the activities of daily living, but he used a cane to assist in walking.  

On range of motion testing: flexion was to 60 degrees, extension was to 20 degrees, lateral flexion, left and right, was to 30 degrees, and lateral rotation, left and right, was to 30 degrees.  [60+20+30+30+30+30 = 190].  Repetitive testing did not affect limitation of motion.  There was no localized tenderness and guarding or muscle spasm.  Abnormal spine contour or gait was not reported.  

The VA examiner stated that the Veteran had intervertebral disc syndrome resulting in at least 4 weeks but less than six weeks of incapacitating episodes.  The diagnoses were lumbar degenerative joint disease, thoracolumbar degenerative disc disease, and neurofibromatosis were provided.

In April 2013, the Veteran testified that his back pain had affected his quality of life with his family.  The Veteran explained that he worked for the Postal Service and had originally planned to work 41 years, the maximum for retirement, but in 2009, he retired after 38 years, because he could no longer due to amount of work required, and he accepted a cash buy out, because he was close to retirement any way.  


The Veteran stated that he did not want to retire early, because his pension would be higher if he had stayed.

Analysis

A Rating before January 7, 2012

On VA examination in June 2009, flexion was to 70 degrees, extension was to 15 degrees, lateral flexion, left and right, was to 15 degrees, left lateral rotation was to 15 degrees and right lateral rotation was to 20 degrees.  There was no finding of muscle spasms or guarding severe enough to cause abnormal gait or spinal contour.  

Forward flexion to 70 degrees with or without pain does not more nearly approximate or equate to forward flexion to 60 degrees or less.  

And a combined range of motion of 150 degrees [70+15+15+15+15+20 = 150] does not more nearly approximate or equate to a combined rating of not greater than 120 degrees.  And there was no additional limitation of motion with repetitive testing.

There was no muscle spasm guarding severe enough to result in abnormal gait or abnormal spinal contour.  And no objective evidence of neurological abnormality or incapacitating episodes due to lumbosacral strain.  

For these reasons, the preponderance of the evidence is against the claim for a rating higher than 10 percent before January 7, 2012.

A Rating from January 7, 2012

On VA examination on January 7, 2012, and on VA examination in November 2102, flexion was to 60 degrees.  Flexion limited to 60 degrees or less with or without pain equates to the criteria for a 20 percent rating of forward flexion to 30 degrees, but not greater than 60 degrees.  


Flexion limited to 60 degrees with or without pain does not approximate or equate to the criteria for the next higher rating, namely, forward flexion to 30 degrees or less. 

While the Veteran complained of radiculopathy, in November 2012, the VA examiner stated that the objective findings, including by CT scan, were not consistent with neurocompressive pathology, degenerative disc disease, and were not causally related to service-connected lumbosacral strain.  The VA examiner also attributed the Veteran's incapacitating episodes to intervertebral disc syndrome of the thoracolumbar spine, not to service-connected lumbosacral strain.  In a rating decision in February 2013, the RO denied service connection for thoracolumbar and lumbar degenerative disc disease, which the Veteran did not appeal.  

In the absence of evidence of objective neurological abnormality or incapacitating episodes attributable to service-connected lumbosacral strain, the preponderance of the evidence is against a separate rating for objective neurological abnormality under the General Rating Formula or a rating higher than 20 percent under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to VA's Director of Compensation Service. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.


If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability levels and the Veteran's symptomatology, including pain, functional loss, and limitation of motion. In other words, the Veteran does not experience any symptomatology not already encompassed by the Rating Schedule.  Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

A Total Disability Rating for Compensation based on Individual Unemployability

In May 2014, the Veteran filed a separate claim for a total disability rating for compensation based in individual unemployability, which is pending before the RO.  


ORDER

The appeal of the claim for service connection for sleep apnea is dismissed. 

Before January 7, 2012, a rating higher than 10 percent for lumbosacral strain is denied.  

From January 7, 2012, a 20 percent rating for lumbosacral strain is granted.

From January 7, 2012, a rating higher than 20 percent for lumbosacral strain is denied.





REMAND

On the claim of service connection for a psychiatric disorder, although the Veteran was examined by VA in May 2014, the evidence of record is insufficient to decide the claim on the applicable theories of service connection, direct and secondary, further development under the duty to assist is needed.  

Accordingly, the claim is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner, who has not previously evaluated the Veteran, to determine: 

Whether it is at least as likely as not (probability of 50 percent) that:

a).  A psychiatric disorder diagnosed as major depressive disorder or depressive disorder had onset in service; alternatively, 

b).  A psychiatric disorder diagnosed as major depressive disorder or depressive disorder is caused by or aggravated by service-connected lumbosacral strain. 

In formulating the opinion, the VA examiner is asked to consider that the following evidence:

The available service treatment records, including the report of separation examination, contain no complaint, history, or diagnosis of a psychiatric disorder.
After service, the Veteran has been was seen by VA, beginning in June 2009 (See Mental Health Note, dated June 18, 2009. 

In a statement in support of claim, dated August 29, 2009, the Veteran provided a history of depression. 

On VA examination, dated April 7, 2010, the diagnosis was major depressive disorder, recurrent.  The report included a history of depressive episodes.

On VA hospitalization in February 2011, the Veteran was treated for depression (See Discharge Summary).  

On VA examination, dated May 20, 20140, the diagnosis was major depressive disorder, recurrent.  

On the question of aggravation, term "aggravation" means a permanent increase in severity, that is, an irreversible worsening of the psychiatric disorder as a result of the service-connected lumbosacral strain beyond the natural clinical course of the psychiatric disorder as contrasted to a temporary worsening of symptoms.  

The Veteran's file must be made available to the VA examiner for review.





2.  After the above development, adjudicate the claim.  If the benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


